Exhibit 10.1

CONSULTING AND NON-COMPETITION AGREEMENT


         This Consulting and Non-Competition Agreement (“Agreement”), dated as
of January 23, 2006 (the “ Effective Date”), is by and between HealthTronics,
Inc., a Georgia corporation (“ HealthTronics”), and Joseph M. Jenkins, M.D. (“
Jenkins”).


RECITALS


         WHEREAS, Jenkins has been employed by HealthTronics pursuant to an
Employment Agreement dated April 15, 2004;


         WHEREAS, on the Effective Date, Jenkins and HealthTronics have agreed
to the terms of Jenkins’ resignation from all of his officer, director and
employment positions with HealthTronics and its subsidiaries;


         WHEREAS, HealthTronics and Jenkins agree that it is in their mutual
interests that their employment relationship be terminated upon the terms and
conditions provided in this Agreement (the “ Termination”); and


         WHEREAS, HealthTronics desires to engage the services of Jenkins as a
consultant and Jenkins desires to accept such engagement upon the terms and
conditions hereinafter set forth.


         NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:


         1. Termination of Employment Relationship. Jenkins hereby irrevocably
resigns effective as of the Effective Date, and HealthTronics hereby accepts
such resignation, from any and all director, manager, employment and officer
positions, relations, and responsibilities that Jenkins may hold or claim to
hold with HealthTronics and any of HealthTronics’ subsidiaries and/or affiliates
(collectively, including HealthTronics, the “ Affiliated Entities,” and
individually, an “ Affiliated Entity”). Jenkins agrees that he irrevocably
forfeits any rights to receive any future compensation for Jenkins’s prior
performance (including, without limitation, salary, incentive compensation
and/or stock options) that Jenkins may have been entitled to receive under his
employment arrangement with HealthTronics.


        2. Stock Options. HealthTronics and Jenkins acknowledge and agree that
(a) Schedule 1 hereto sets forth the outstanding stock options to acquire
HealthTronics common stock owned by Jenkins on the date hereof (the “ Stock
Options”) and (b) other than the Stock Options, Jenkins holds no options,
warrants, convertible securities, phantom or other rights to acquire
HealthTronics common stock. Jenkins agrees that any stock options not listed on
Schedule 1 hereto that would otherwise be effective are canceled. HealthTronics
and Jenkins agree that the Stock Options shall continue in full force and effect
under the terms of the stock option plan(s) and agreement(s) governing such
Stock Options. HealthTronics and Jenkins further agree that Jenkins’ right to
exercise any Stock Options shall expire ninety days after the consulting
relationship terminates or the expiration date of the Stock Options, whichever
comes first in time.




--------------------------------------------------------------------------------

         3. Consulting Services. Jenkins shall render consulting services (the “
Services”) to the Affiliated Entities as may be requested by HealthTronics from
time to time, consisting of assistance in evaluating strategic opportunities.
Jenkins will not, without his prior written consent, be required to travel in
order to render the Services. Jenkins agrees to devote up to 5 hours per month
in providing Services to HealthTronics. Jenkins shall provide the Services to
HealthTronics until the date on which the consulting relationship terminates,
which shall automatically occur on the second anniversary of the Effective Date.
Jenkins shall not incur any travel or other expenses in performing the Services
unless approved in advance in writing by the most senior financial officer of
HealthTronics. Jenkins may engage in other services, employment or occupation
during the term of this Agreement as long as such services, employment or
occupation are not contrary to the provisions of this Agreement.


         4. Payment/Benefits . In consideration for Jenkins providing the
Services and his other obligations hereunder including those set forth in
Section 5, HealthTronics agrees to pay Jenkins $200,000 upon execution of this
Agreement and $200,000 on the first anniversary of this Agreement.
Notwithstanding anything in this Agreement to the contrary, HealthTronics shall
have no obligation to make any payment under this Agreement if Jenkins is in
material breach of Sections 5, 6, or 7 of this Agreement.


         5. Noncompetition. Subject to the other terms and conditions of this
Agreement, during the Non-Competition Period, as part of the consideration for
the payments by HealthTronics to Jenkins as set forth in Section 4 and the
agreement by HealthTronics to provide Jenkins with access to Confidential
Information (as defined below) of the Affiliated Entities from time to time,
Jenkins will not (unless authorized in writing by HealthTronics’ Chief Executive
Officer (the “ CEO”)):


                (a)        directly or indirectly, alone or as a partner, joint
venturer, officer, director, manager, member, employee, consultant, agent, or
independent contractor of, or lender to, any person or business, engage in any
Restricted Business (as defined below) anywhere in the United States or Europe
(provided that the passive ownership of less than 5% of the ownership interests
of an entity having a class of securities that is traded on a national
securities exchange or over-the-counter market is not a violation of this
paragraph);


                (b)        directly or indirectly, alone or as a partner, joint
venturer, officer, director, manager, member, employee, consultant, agent, or
independent contractor of, or lender to, any person or business, request or
advise any patient, physician, customer or any other person, firm, vendor,
contractor, lessor, hospital, surgery center, corporation or other entity having
a business relationship with any Affiliated Entity, to withdraw, curtail, or
cancel its business with such Affiliated Entity or engage in any other activity
that could reasonably be expected to have an adverse affect on the relationship
such person or entity has with such Affiliated Entity;


                (c)        directly or indirectly, alone or as a partner, joint
venturer, officer, director, manager, member, employee, consultant, agent, or
independent contractor of, or lender to, any person or business, solicit
business from, divert business from, or attempt to convert to other methods of
using the same or similar products or services as provided by an Affiliated
Entity, any client, account or location of an Affiliated Entity; or


2




--------------------------------------------------------------------------------

                (d)        directly or indirectly, alone or as a partner, joint
venturer, officer, director, manager, member, employee, consultant, agent, or
independent contractor of, or lender to, any person or business, solicit for
employment, or engagement as an independent contractor, or for any other similar
purpose, any person who was in the twelve month period preceding the
solicitation or is at the time of the solicitation, an employee of any
Affiliated Entity, or any entity related to any of them.


         As used in this Agreement, the term “ Non-Competition Period” means the
period beginning on the Effective Date and ending on the second anniversary of
the Effective Date. As used in this Agreement, the term “ Restricted Business”
means the business engaged in by the Affiliated Entities as of the date hereof.
Provided, that nothing in the definition of Restricted Business or any other
term of this Agreement shall be deemed to prevent Jenkins from (1) working with
any HIFU project using the Ablatherm made by EDAP as long as Jenkins’ efforts
relate only to use of the device outside the United States; (2) creating a
“locum tenens” type business for providing physician services other than BPH
treatment and lithotripsy (unless Jenkins obtains the prior written consent of
the CEO in each instance where the services would involve BPH treatment or
lithotripsy); (3) providing consulting services that might otherwise violate the
terms of this Agreement to the extent the scope and nature of the services to be
provided are approved in writing in advance by HealthTronics’ CEO in each
instance. If HealthTronics enters into a non-Restricted Business after the
Effective Date, said business will not become a “Restricted Business” for the
purposes of this Agreement.


        6. Confidentiality of Information. HealthTronics agrees to disclose to
Jenkins from time to time trade secrets and other Confidential Information which
may be necessary for Jenkins to perform under this Agreement. In consideration
for HealthTronics’ foregoing agreement to disclose Confidential Information,
unless authorized by the CEO in writing or as otherwise required to perform his
responsibilities, Jenkins will not directly or indirectly, acting alone or in
conjunction with others, disclose to any person or other entity any Confidential
Information. “ Confidential Information” shall include all confidential and
proprietary information of the Affiliated Entities, including, without
limitation, all trade, technical or technological secrets, any details of
organization or business affairs, any names of past or present customers of any
Affiliated Entities, any processes, services, compensation and other employment
practices, research, pricing practices, price lists and procedures, purchasing,
accounting, engineering, manufacturing, production, operations, organization,
finances, marketing, customer lists, blueprints, product specifications, any
other information, method, technique or system, or any other confidential or
proprietary information relating to the business of any Affiliated Entity.
Notwithstanding the foregoing, Confidential Information shall not be deemed to
include any information which (a) is or becomes generally available to the
public (except as a result of any misconduct by Jenkins, including but not
limited to Jenkins’ breach of this Agreement or any other confidentiality
obligation of Jenkins) or (b) is or becomes lawfully available to Jenkins on a
non-confidential basis from a third party without, to Jenkins’ knowledge, breach
by that third party of any obligation of confidence concerning that Confidential
Information. Nothing herein shall prevent disclosure of any Confidential
Information if, upon the advice of counsel, Jenkins is legally compelled to
disclose such Confidential Information, provided that Jenkins provides notice of
any such compelled disclosure prior to disclosure by Jenkins so that
HealthTronics may seek a protective order or confidential treatment.


3




--------------------------------------------------------------------------------

         7.  Non-Disparagement. Jenkins and HealthTronics hereby covenant and
agree that Jenkins and HealthTronics shall, at all times hereafter, refrain from
making or implying any derogatory or negative references, statements or
allusions concerning each other, including (with respect to statements or
references by Jenkins) any of the Affiliated Entities, their partners, owners,
directors, managers, officers, agents and employees, or their respective
businesses or business activities, except for statements made under oath in any
legal process.


         8.  Release. Jenkins and HealthTronics hereby release and discharge
each other, including (with respect to the release and discharge by Jenkins) the
Affiliated Entities and their respective partners, members, stockholders,
owners, directors, managers, officers, agents and employees, individually and
collectively (the “ Release”), of and from any and all claims, causes of action,
suits, debts, contracts, agreements, promises, liability, demands, damages, and
other expenses of any nature whatsoever, at law or in equity, known or unknown,
fixed or contingent, contemplated or uncontemplated, whether asserted or
assertable, arising out of any matter whatsoever which has occurred from the
beginning of time up through and including the date hereof. Without limiting the
generality of the foregoing, Jenkins and HealthTronics hereby acknowledge and
agree that the Release is intended to waive and discharge any and all actions,
claims, demands and causes of action arising out of or in any way related to
Jenkins’ employment by any Affiliated Entity. The foregoing provisions do not,
and should not be construed so as to, alter, amend or negate the enforceability
of this Agreement. The Release is intended to be and should be construed as a
general, complete and final waiver and release of all claims. The Release is
being made and executed by (1) Jenkins individually and on behalf of Jenkins’
heirs, successors, assigns, agents, and all persons subrogated to Jenkins’
rights or to whom Jenkins’ rights are secondary or derivative, and (2)
HealthTronics individually and on behalf of the Affiliated Entities and (to the
extent authorized) their respective partners, members, stockholders, owners,
directors, managers, officers, agents and employees, individually and
collectively.


         9.  Return of Property. Upon the expiration of the Consulting Services
Period, Jenkins agrees to end all further use of, and to immediately return to
HealthTronics, all property of the Affiliated Entities including, without
limitation, any property, assets or equipment furnished by an Affiliated Entity
or created or prepared by Jenkins in connection with his rendering the Services,
either alone or jointly with others, pursuant to the provisions or requirements
of this Agreement. Without limiting the generality of the foregoing, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities, research and development,
intellectual property or future plans of the Affiliated Entities that are
collected by Jenkins, including any and all copies or reproductions thereof,
shall be delivered promptly to HealthTronics without request by it upon the
expiration of the Consulting Services Period.


4




--------------------------------------------------------------------------------

         10.  Remedies. Jenkins acknowledges and agrees that HealthTronics’
remedies at law for a breach or threatened breach of any of the provisions of
Sections 5, 6 or 7 hereof would be inadequate and, in recognition of this fact,
in the event of a breach or threatened breach by Jenkins of any of the
provisions of Sections 5, 6 or 7 hereof, it is agreed that, in addition to its
remedies at law, HealthTronics shall be entitled to equitable relief in the form
of specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available. Nothing
herein contained shall be construed as prohibiting HealthTronics from pursuing
any other remedies available to it for such breach or threatened breach.


         11.  Independent Contractor. Nothing herein contained shall be deemed
to create an agency, joint venture, partnership or franchise relationship
between the parties hereto. Jenkins acknowledges that, with respect to the
provision of Services during the Consulting Services Period, he will be an
independent contractor, will not be an agent or employee of any Affiliated
Entity, will not be entitled to any Affiliated Entity employment rights or
benefits and will not be authorized to act on behalf of any Affiliated Entity.
Jenkins further acknowledges and agrees that, with respect to the provision of
Services during the Consulting Services Period, he waives any and all rights he
has, or may have, against any Affiliated Entity under the Employee Retirement
Income Security Act of 1974. Jenkins shall be solely responsible for any and all
tax obligations of Jenkins arising from or relating to Section 4 of this
Agreement, including but not limited to, all city, state and federal income
taxes, social security withholding tax and other self employment tax incurred by
Jenkins, and, in the event of any determination by the Internal Revenue Service
or any other taxing authority that Jenkins is not an independent contractor of
any Affiliated Entity, shall reimburse HealthTronics upon demand for any
withholding taxes that should have been withheld by HealthTronics had he been an
employee of HealthTronics.


         12.  Miscellaneous.


                (a)        Assignment; Binding, Effect. This Agreement and all
of HealthTronics’ rights under this Agreement are assignable with or without
notice to Jenkins. Neither this Agreement nor any right, interest or obligation
hereunder may be assigned (by operation of law or otherwise) by Jenkins without
the prior written consent of HealthTronics and any attempt to do so will be
void. Subject to the preceding sentence, this Agreement is binding upon, inures
to the benefit of and is enforceable by the parties hereto and their respective
successors and assigns. In the event of any assignment of this Agreement by
HealthTronics, references in this Agreement to HealthTronics shall be deemed to
be references to the assignee.


                (b)        Amendments. This Agreement cannot be modified or
amended except by a written agreement executed by all parties hereto.


                (c)        Waiver of Provisions; Remedies Cumulative. Any waiver
of any term or condition of this Agreement must be in writing, and signed by all
of the parties hereto. The waiver of any term or condition hereof shall not be
construed as either a continuing waiver with respect to the term or condition
waived, or a waiver of any other term or condition hereof. No party hereto shall
by any act (except by written instrument pursuant to this Section), delay,
indulgence, omission or otherwise be deemed to have waived any right, power,
privilege or remedy hereunder or to have acquiesced in any default in or breach
of any of the terms and conditions hereof. No failure to exercise, nor any delay
in exercising, on the part of any party hereto, any right, power, privilege or
remedy hereunder shall operate as a waiver thereof.


5




--------------------------------------------------------------------------------

                (d)        Survival. All provisions of this Agreement which by
their terms are intended to survive termination or expiration of this Agreement,
including without limitation, Sections 5, 6, 7, 8, 9, 10, 11, and 12, shall
survive such termination or expiration in accordance with their terms.


                (e)        Severability; Interpretation. It is expressly
understood and agreed that although Jenkins and HealthTronics agree that the
restrictions contained in Sections 5 and 6 above are reasonable in scope,
duration and territory, for the purpose of preserving HealthTronics’ and the
other Affiliated Entities’ proprietary rights, business value as going concerns
and goodwill, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in Sections 5 or 6
is an unenforceable restriction against Jenkins, the provision containing such
restriction shall not be rendered void but shall be deemed amended to apply as
to such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable. In addition, any provision of
this Agreement that is found in a final judicial determination by a court of
competent jurisdiction to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability (but shall be construed and given effect to the extent
possible), without invalidating the remaining provisions hereof or affecting the
validity or enforceability of such provision in any other jurisdiction.


                (f)        GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING
CONFLICTS OF LAWS) OF THE STATE OF TEXAS.


                (g)        Counterparts. This Agreement may be executed in
several counterparts or with counterpart signature pages, each of which shall be
deemed an original, but such counterparts shall together constitute but one and
the same Agreement.


                (h)        Notices. Any notice required or permitted to be given
under this Agreement shall be deemed properly given if in writing and personally
delivered or mailed by certified U.S. mail, postage prepaid with return receipt
requested, in the case of notices mailed to Jenkins, at the address set forth
below or, in the case of notices to HealthTronics, to its principal office at
1301 S. Capital of Texas Hwy., Suite B-200, Austin, Texas 78746, to the
attention of its President.


                (i)        Entire Agreement. This instrument contains the entire
agreement of the parties relating to the subject matter hereof and supersedes
all prior agreements and arrangements, both written and oral, with respect to
the subject matter hereof.


6




--------------------------------------------------------------------------------

                (j)        Submission to Jurisdiction. Should a dispute arise
regarding this Agreement, including but not limited to a breach of this
Agreement, an alleged breach, or its enforceability, Jenkins agrees that Austin,
Texas is the sole and proper jurisdiction for the dispute. This Agreement is
performable in whole and in part in Travis County, Texas.


[Signature page follows]






7




--------------------------------------------------------------------------------

SIGNATURE PAGE TO
CONSULTING AND NONCOMPETITION AGREEMENT


         IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective for all purposes as of the Effective Date provided above.


                                                              

                                                              


                                                              
                                                              
                                                              



                                                              


                                                              
                                                              

                                                              
                                                               HEALTHTRONICS:

HEALTHTRONICS, INC.


By: _________________________________________________
Name:_______________________________________________
Title:________________________________________________



JENKINS:


____________________________________________________
Joseph M. Jenkins, M.D.

Address: _____________________________________________
                 _____________________________________________






S-1




--------------------------------------------------------------------------------

SCHEDULE 1


Stock Options


Vested stock options to acquire 50,000 shares of HealthTronics Common Stock at
an exercise price of $7.500 per share (granted on April 2, 2002).


Vested stock options to acquire 20,000 shares of HealthTronics Common Stock at
an exercise price of $7.79 per share (granted on February 26. 2003).


Vested stock options to acquire 10,000 shares of Healthtronics Common Stock at
an exercise price of $9.55 per share (granted on February 23, 2005).






Schedule 1-1




--------------------------------------------------------------------------------